FILED
                             NOT FOR PUBLICATION                            OCT 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FATIMA DEL CARMEN RIVAS MIER                     No. 12-72594
Y TERAN,
                                                 Agency No. A087-183-891
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Fatima del Carmen Rivas Mier y Teran, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

         Rivas Mier y Teran does not contend she suffered past persecution in

Mexico, but fears harm based on the kidnapping of her uncle in 1990, and related

threats to harm his family. Even if Rivas Mier y Teran’s asylum application was

timely, substantial evidence supports the agency’s determination that she failed to

establish an objectively reasonable fear of future persecution. See Hakeem v. INS,

273 F.3d 812, 816 (9th Cir. 2001) (“[a]n applicant’s claim of persecution upon

return is weakened, even undercut, when similarly-situated family members

continue to live in the country without incident”); see also Nagoulko v. INS, 333
F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution too speculative

to establish objectively reasonable fear). Thus, Rivas Mier y Teran’s asylum claim

fails.

         Because Rivas Mier y Teran failed to meet the lower burden of proof for

asylum, her claim for withholding of removal necessarily fails. See Zehatye, 453
F.3d at 1190.

         Finally, substantial evidence supports the agency’s denial of Rivas Mier y

Teran’s CAT claim because she failed to demonstrate that it is more likely than not

                                            2                                   12-72594
she would be tortured by, or with the consent or acquiescence of the government if

returned to Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

The record does not support Rivas Mier y Teran’s contention that the BIA failed to

consider the background evidence.

      PETITION FOR REVIEW DENIED.




                                         3                                  12-72594